Citation Nr: 1018845	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 
1972.  The appellant is the Veteran's surviving spouse.  
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In a September 2007 rating decision, the RO denied 
service connection for the cause of the Veteran's death and 
in January 2008 rating decision, the RO denied DIC under the 
provisions of 38 U.S.C.A. § 1318.  In April 2010, the 
appellant presented testimony in a videoconference hearing 
before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2009) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
2002).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, the United States Court of Appeals for Veterans Claims 
(Court) has held section 5103(a) notice must be tailored to 
the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.  In this case, during the Veteran's lifetime, 
service connection was in effect for PTSD.   

While the RO sent the Veteran a notification letter in 
February 2009 with regard to the claim for DIC, it did not 
address the issue of service connection for the cause of the 
Veteran's death or the requirements set forth in Hupp.   On 
remand, this must be accomplished.  

In a May 2009 correspondence, accepted in lieu of VA Form 9, 
the appellant's representative claimed that there was clear 
and unmistakable error (CUE) in a December 1996 rating 
decision which increased the Veteran's disability evaluation 
for PTSD to 100 percent, effective September 23, 1996.  The 
appellant's representative contends that the grant of this 
total rating should have gone back four months.  The agency 
of original jurisdiction (AOJ) has not adjudicated the CUE 
issue, which the Board finds is inextricably-intertwined with 
the issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318.  The CUE issue must thus be initially 
adjudicated by the AOJ prior to an appellate decision on the 
DIC issue, as a finding of CUE in the December 1996 rating 
decision would have a significant impact on that issue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any appellate review on the other claim meaningless and a 
waste of judicial resources, the two claims are inextricably 
intertwined). 

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with notice 
explaining, in terms of 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), the 
need for additional evidence regarding 
her claims.  The letter must inform the 
appellant about the information and 
evidence that is necessary to 
substantiate the claims, notify her of 
the type of evidence that VA will seek 
to provide, and inform her of the type 
of evidence that she is expected to 
provide.  The record must include 
documentation that there has been 
compliance with the VA duties to notify 
and assist a claimant as set forth in 
the VCAA. 

The letter should explain, what, if 
any, information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
appellant's claims.  It should also 
include (1) a statement of the 
disabilities for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  
See Hupp, supra. 

The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  

2.  Adjudicate the appellant's claim of 
CUE in a December 1996 rating decision.

3.   If the CUE claim is denied, 
provide the appellant with notice of 
her appellate rights.  Upon receipt of 
a timely notice of disagreement, if 
any, furnish the appellant and her 
accredited representative a statement 
of the case with citation to and 
discussion of all applicable law and 
regulations.  Thereafter, if the 
appellant files a timely substantive 
appeal concerning the CUE issue, 
certify the issue for appellate review. 

4.  After ensuring any other necessary 
development has been completed, 
readjudicate the appellant's claims for 
service connection for the cause of the 
Veteran's death and DIC under the 
provisions of 38 U.S.C.A. § 1318.  If 
action remains adverse to the 
appellant, provide her and her 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




